Citation Nr: 9907528	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  93-07 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1990 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an increased rating for the veteran's service-connected 
right knee disability.  The veteran's notice of disagreement 
was received in February 1991.  In a May 1991 rating 
decision, entitlement to an increased rating for service-
connected skin disorder was denied.  In July 1991, a notice 
of disagreement to that issue was received.  A statement of 
the case was mailed to the veteran in August 1991.  In 
September 1991, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The Board accepts the 
hearing transcript as a substantive appeal as to the issue of 
entitlement to an increased rating for the veteran's service-
connected right knee disability.  In March 1992, a 
substantive appeal as to the issue of entitlement to an 
increased rating for service-connected skin disorder was 
received.  In a November 1992 rating decision, an increased 
rating of 20 percent was granted for the veteran's service-
connected right knee disability effective from October 15, 
1990, the date of the claim for an increased rating.  The 
Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of an 
increased rating remains in appellate status.  

In December 1994, the Board remanded this case to the RO for 
further development.  In a July 1998 rating decision, service 
connection for a left knee disability was denied.  In a July 
1998 letter, the veteran was advised of this decision and of 
his procedural and appellate rights.  Since a notice of 
disagreement has not been received, this issue is not in 
appellate status and before the board at this time.  



REMAND

At the time of the December 1994 Board remand, there were no 
current clinical findings regarding the severity of the 
veteran's service connected right knee disorder.  Pursuant to 
the December 1994 Board remand, the veteran was seen for a VA 
orthopedic examination in December 1995.  He reported a 
history of injury in service in 1974 when he fell on a locker 
and landed on his right knee.  The veteran indicated that he 
was able to walk 5-8 blocks without a problem and was not 
experiencing any pain in his right knee at night.  He 
reported wearing a soft brace on both knees.  Physical 
examination revealed that the veteran had a normal gait.  
There was full range of motion in the right knee with no 
effusion.  Cruciate and collateral ligaments in the right 
knee were intact and patello-femoral motion was normal.  The 
VA examiner concluded that the veteran had bilateral tibia 
vara, indicated to be a congenital disorder, old Osgood-
Schlatter's disease, not active at present, and moderate 
degenerative arthritis.  On subsequent VA orthopedic 
examination in March 1997, the veteran complained of 
difficulty climbing steps and walking for long distances due 
to constant pain in his right knee.  Physical examination 
revealed tenderness over the right knee with no swelling or 
instability of the joint.  Extension was limited to 10 
degrees; flexion was possible to 120 degrees.  The diagnostic 
impression was degenerative joint disease of the right knee 
with limited range of motion.  The examiner specifically 
indicated that the veteran's right knee was prone to easy 
fatigability, with exacerbations and remission due to ongoing 
pain.  There was no evidence of incoordination.

The veteran was seen for further VA muscle examination in 
April 1997.  At that time, the veteran presented a history of 
right knee injury in service when he fell and landed on the 
right knee.  He denied any history of surgery, but described 
pain and weakness in the right knee on a daily basis.  On 
examination, the right knee was neither tender nor swollen.  
Extension was possible to 0 degrees and flexion was limited 
to 100 degrees by pain.  There was marked atrophy of the 
flexor and extensor muscles surrounding the right knee.  X-
rays of the right knee revealed an old avulsion of the 
anterior tibial tubercle with no evidence of degenerative 
changes.  The diagnostic impression was residual of chronic 
right knee strain.  Due to what the RO considered to be 
inadequate clinical findings, further VA orthopedic 
examination of the veteran's right knee was conducted in 
August 1997.  Examination revealed a mildly globally tender 
and non-swollen right knee.  The patella was mobile.  
Extension was possible to 0 degrees and flexion was to 105 
degrees.  There was no evidence of ligamentous laxity.  
Muscle strength of the quadriceps and the flexor and extensor 
muscles was 3/5.  The veteran repeated his complaints of 
right knee pain and weakness.  He indicated that his right 
knee occasionally swells and gives way after exertion.  The 
diagnostic impression was Osgood-Schlatter's disease of the 
right knee, residual right knee strain and contusion, and 
degenerative joint disease of the right knee.  The examiner 
indicated that the veteran's right knee was weak and 
exhibited marked atrophy of flexion/extension muscles on the 
quadriceps surrounding the right knee.

A review of the clinical findings obtained on the VA 
examinations of the veteran's right knee since the Board 
remand in December 1994 reveals the following.  First, at the 
time that the RO assigned a 20 percent disability rating for 
the veteran's right knee disorder in 1992, findings on VA 
examination revealed extension limited to 15 degrees in the 
right lower extremity.  That clinical finding equates to a 20 
percent rating under the provisions of Diagnostic Code 5261.  
To the contrary, the veteran now demonstrates range of motion 
in the right knee which would be noncompensable under either 
Diagnostic Codes 5260 or 5261.  At the most recent VA 
examination of the right knee in August 1997, both flexion of 
105 degrees and extension to 0 degrees would not equate to a 
compensable rating.  

However, a review of the medical evidence does not show that 
the examiners specifically considered whether the veteran had 
recurrent subluxation and/or lateral instability.  Due to a 
recent opinion of the General Counsel (VAOPGCPREC 23-97), 
this medical information must be obtained.  Likewise, further 
development is necessary in light of the veteran's complaints 
of pain in light of the Court decision in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

or 38 C.F.R. § 4.45. It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA orthopedic examination.  In 
conjunction with that examination, the examiner should 
ascertain the current level of functional impairment of the 
right knee due to lateral instability and recurrent 
subluxation.  In addition, the examiner should determine 
whether or not the veteran currently demonstrates limitation 
of motion of the right knee and the directives of DeLuca 
should be followed.  In that regard, the VA examiner should 
determine whether the veteran's service-connected right knee 
disability results in the following: weakened movement, 
excess fatigability, or incoordination of the right knee; 
and, if so, whether the weakened movement, excess 
fatigability, or incoordination causes additional range of 
motion loss.  The examiner should also opine as to whether 
pain significantly limits functional ability of the right 
knee either during flare-ups or when the right knee is used 
repeatedly. The examiner should indicate the degree of 
additional range of motion loss due to pain on use or during 
flare-ups.

In addition, as noted, an opinion of the General Counsel 
(VAOPGCPREC 23-97) may also affect the veteran's claim.  In 
that opinion, the GC held that a claimant who has arthritis 
and subluxation/instability due to service-connected knee 
disability(ies) may be rated separately based on limitation 
of motion and lateral instability and subluxation.  The Board 
notes that if the veteran has limitation of motion of the 
right knee which is due to arthritis (as shown on x-ray) as 
well as lateral instability and subluxation, he is entitled 
to consideration of separate compensable ratings under the 
diagnostic codes governing limitation of motion, i.e., 5260 
and 5261 as well as under 5257.

The other issue on appeal is entitlement to an increased 
rating for service-connected skin disorder.  The veteran is 
service-connected for a skin disorder which has been 
variously characterized as cystic acne, lichen simplex, 
neurodermatitis, and eczema.  The veteran's skin disorder is 
rated analogous to eczema.  38 C.F.R. § 4.118.  When eczema 
involves an exposed surface or extensive area and is 
manifested by exfoliation, exudation or itching, a 10 percent 
rating is assigned.  When eczema is productive of constant 
itching or exudation, extensive lesions, or marked 
disfigurement, a 30 percent rating is assigned.  When eczema 
is exceptionally repugnant, or manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, a 50 percent disability rating is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Scarring to the head, face or neck which is moderate and 
disfiguring is rated 10 percent disabling.  When scars to the 
head, face or neck are severe, especially if they are 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles, a 30 percent rating is warranted.  
Scarring which results in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement, is rated as 50 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7800.

At the time of the Board remand in December 1994, a current 
VA dermatological examination was requested.  On subsequent 
VA dermatological examination in November 1995, the veteran 
presented a twenty year history of cystic acne which had been 
treated with topical solutions.  He reported that he mainly 
has scarring at the present time, but continues to have 
occasional flare-ups of the condition.  The veteran also 
reported a rash on his dorsal wrists and palms for the last 
twenty years.  He indicated that he washes his hands 12-15 
times per day, and said that they are occasionally pruritic.  
Finally, the veteran complained of a groin rash involving his 
pubic region for the previous twenty years.  On examination, 
the veteran was noted to have a red plague with pinpoint 
vesicles on the left wrist, measuring three by one 
centimeters; a similar plague on the right wrist was one by 
one centimeter in size.  The veteran's hands were normal.  
Examination of the scrotum and pubic region showed some 
lichenification and slight scaling.  The veteran's face was 
noted to have ice pick facial scars without any obvious 
nodules or cysts.  The examiner indicated that there were no 
apparent nervous manifestations due to the veteran's skin 
disorder.  The diagnostic impression was eczema, lichen 
simplex chronicus and old acne.  Several color photographs of 
the veteran's face, palms and wrists, taken at the November 
1995 VA examination, are currently in the claims folder.

VA outpatient treatment records were received from the 
Philadelphia, Pennsylvania VA Medical Center (VAMC) showing 
intermittent treatment in the dermatology clinic through 
March 1996.  In October 1994, the veteran reported that his 
skin was doing "rather well."  Examination of the veteran's 
face revealed pitted acne scars, with one postule on the 
chin.  The veteran's scalp and hands were clear.  He made no 
complaints with respect to the groin or buttock areas.  The 
diagnosis was acne and hand eczema.  Appellate review of 
these treatment records shows that when the veteran was seen 
in March 1996 for treatment of eczema and acne, he indicated 
that he was doing well and had not used any medication in 
more than one year.  He complained of some itching in the 
groin and buttock areas.  On examination, there were scaly 
plagues and papules along the sides of the fingers and on 
both palms.  No groin rash was evident.  Examination of the 
buttocks revealed external hemorrhoids, but no rash.  There 
were ice pick scars on the veteran's face, with no active 
lesions present.  There are no treatment records dated after 
March 1996.

However, subsequent to the November 1995 VA examination and 
the most recent VA outpatient treatment records in March 
1996, the veteran indicated in a September 1998 statement 
that his skin disorder is currently manifested by dry skin, 
and the need for constant lubrication of his hair follicles, 
cuticle and medulla.  Without current clinical findings, a 
decision with regard to the veteran's claim for an increased 
rating cannot be accomplished.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  The veteran has made contentions which, if 
true, would warrant further VA examination.  In light of the 
foregoing, the Board is of the opinion that further VA 
dermatological examination is needed to assess the current 
extent and severity of the veteran's service-connected skin 
disorder.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
determine if he has received VA or 
private treatment for his service-
connected right knee disability since the 
August 1997 VA examination.  Based on his 
response, the RO should obtain a copy of 
all medical treatment records pertaining 
to the veteran's right knee disability 
from the identified source(s), to include 
the Philadelphia, Pennsylvania VAMC, and 
associate them with the claims folder.

2.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his service-connected skin 
disorder since March 1996, the date of 
the most recent VA outpatient treatment 
records currently in the claims folder.  
Based on his response, the RO should 
obtain a copy of all medical treatment 
records pertaining to the veteran's skin 
disorder from the identified source(s), 
to include the Philadelphia, Pennsylvania 
VAMC, and associate them with the claims 
folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disabilities of the right knee.  The 
claims file should be made available to 
the examiner prior to the examination.  
The examiner should indicate in his/her 
written report that a review of the 
claims file was accomplished.  The 
examiner should indicate if the veteran's 
service-connected right knee disability 
is manifested by arthritis, recurrent 
subluxation, lateral instability, and/or 
limitation of motion.  The level of 
functional impairment caused by lateral 
instability and recurrent subluxation, if 
present, should be indicated.  If either 
lateral instability and/or recurrent 
subluxation is not present, the examiner 
should so state.  If the veteran exhibits 
limitation of motion, the examiner should 
also be asked to determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups. 

4.  The RO should also schedule the 
veteran for a comprehensive VA 
examination with a dermatologist.  The 
purpose of the examination is to 
ascertain the current extent and severity 
of the veteran's skin disorder.  The 
claims file should be made available to 
the examiner prior to the examination.  
The examiner should indicate in his/her 
written report that a review of the 
claims file was accomplished.  All 
findings should be reported in detail.  
Following a complete examination of the 
veteran's skin, the examiner should (a) 
identify all anatomical areas in which 
the veteran has a demonstrated skin 
disorder, including both exposed and 
unexposed areas; (b) indicate whether 
there is constant exudation or itching, 
extensive lesions or marked disfigurement 
in any area affected by either the skin 
disorder or by residual scarring; (b) 
indicate whether there is ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or 
whether the veteran's skin disorder 
produces exceptional repugnance.  With 
respect to any demonstrated residual 
scarring from the veteran's skin 
disorder, the examiner should indicate 
whether there is scarring of the head, 
face or neck and, if so, whether it is 
severe, especially if producing a marked 
and unsightly deformity of the eyelids, 
lips, or auricles, or whether such 
scarring is productive of exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.  It is requested that the 
examiner include several unretouched 
color photographs of the veteran's skin 
disorder to illustrate its current 
severity.

5.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
right knee disability taking into 
consideration all applicable diagnostic 
codes.  The RO should review and take 
into consideration the directives of 
DeLuca and the General Counsel Opinion 
23-97 (July 1, 1997) in light of the 
requested VA orthopedic examination. If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

6.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for service-connected 
skin disorder.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.



The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



- 12 -


